Wright, J.
This action was brought to recover upon the covenants of deed, the breach alleged being the existence of a prior incumbrance, which had been enforced, &c. Defendant did not plead, and from the judgment in favor of plaintiff, Olin Metcalf appeals.
It is claimed by her, among other points made, that she was the wife of her co-defendant, Enos Metcalf, that she, by the deed, only relinquished her dower, and is not therefore liable upon the covenants jointly, or otherwise, with her husband. The correctness of this position is not controverted by appellee, he maintaining, however, that there is nothing to show that she was married, nor that she signed the deed as the wife of the said Enos. We think it but too manifest from the plaintiff’s petition and exhibits annexed, that she was the wife ef the said Enos, and that she joined in the deed for no other purpose than to release her dower. The judgment against her is, therefore, erroneous, and must be reversed. 6 Iowa 137.